Case 19-12153-KBO Doc583 Filed 07/10/20 Page lof3

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BAYOU STEEL BD HOLDINGS, LLC. et al., | Case No, 19-12153 (KBO)

Debtors.

 

AFFIDAVIT OF SERVICE

I, Gene Matthews, depose and say that I am employed by Reliable Companies who provided
noticing services in the above-captioned case.

On July 9, 2020, at my direction and under my supervision, employees of Reliable Companies
caused to be served the following documents by first class mail on the service list attached hereto

as Exhibit A:

Order Granting Allowance of Administrative Expense Claim (Related
7/7/2020 578 | Doc #561, 577) Order Signed on 7/7/2020. (Mml) (Entered:
07/07/2020)

 
    

Gene Matthews

Dated: July 9, 2020

State of Delaware

County of New Castle

Subscribed and sworn to (or affirmed) before me on this 9th day of July 2020, by Gene
Matthews, proved to me on the basis Qi watlsfinigry evidence to be the person(s) who appeared

\
before » ps JOHW ov

  

ot i Be

= Qos O°.
P = ~i= EXPIRES 7.
¥ a =—*OCTOBER 21, 2021,
Case 19-12153-KBO Doc 583 Filed 07/10/20 Page 2of3

EXHIBIT A
Case 19-12153-KBO Doc 583

George L. Miller, Chapter 7 Trustee
1628 John F. Kennedy Blvd.
Suite 950
Philadelphia, PA 19103-2110

OFFICE OF UNITED STATES TRUSTEE
Attn: Linda J. Casey, Esq.
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35
Wilmington, Delaware 19899-0035

Filed 07/10/20 Page 3 of 3

PACHULSKI STANG ZIEHL & JONES LLP
Bradford J. Sandler, Esq.
Colin R. Robinson, Esq.
Peter J. Keane, Esq.
919 North Market Street, 17th Floor
Wilmington, Delaware 19801
